DETAILED ACTION
Claim Objections
Claims 1-14 are objected to because of the following informalities:  the preamble of the claims make use of the term “tottle” which is not a term used in the art. The applicant has indicated in the specification that the word “tottles” is a term coined by combining ‘tube’ and ‘bottle” but has provided no definition for the meaning of the term. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “container first end is devoid of a surface for resting on a flat surface” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomio (FR 2853633; translation provided).
Claim 1, Tomio discloses a container (30) provided with a first closed end (Fig 1, bottom of container 30) and a second end (top of container) where a neck (31) is provided, a hermetic pump (25, 3; p. 13, line 22 – p. 4, line 2) whose pump body is at least partially housed inside the neck (Fig 1), the pump being associated with the neck of the container via a collar (21), the pump comprising a flange (top of 25, fig 1-2) integrally formed with the pump body (25), the pump being associated to a sealing gasket (10) made in a single piece, which comprises a first lip (top edge of 10 at 18) positioned in contact and sealed with the body of the pump and shaped so as to fit with 

Claim 2, Tomio discloses which the pump 925) is snap-fixed to the collar (23; p. 12, line 6-13) and / or in which the collar is snap-fitted to the neck.

Claim 3, Tomio discloses the neck has a circular section (fig 1-5; p. 9, lines 14-30).

Claim 4, Tomio discloses wherein the collar (21) provides a portion for coupling to a cap (35) which covers the pump and stops on a step (22) of the collar.

Claim 7, Tomio discloses wherein the second lip of the gasket is sealedly coupled with the inner surface (5) of the neck of the container (30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tomio as applied to claim 1 above, and further in view of Delmon (US 20190060929 A1).
Claim 5, Tomio substantially discloses the apparatus as claimed above but is silent on wherein the body of the pump provides a rim which engages in a seat provided on the first lip of the gasket.
Delmon teaches wherein the body of the pump (7) provides a rim (21 or 7a) of which engages in a seat provided on the first lip of the gasket (37 or 4a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tomio with rim as taught by Delmon in order to provide a secure between the pump and gasket and thereby prevent any leakage.

Claim 6, Tomio substantially discloses the apparatus as claimed above but is silent on wherein the gasket at a zone which interconnects the second lip and the intermediate portion comprises a chamfer which facilitates the insertion of the gasket in the neck.
Delmon teaches wherein the gasket at a zone which interconnects the second lip and the intermediate portion comprises a chamfer (chamfer located between 4a and 15a) which facilitates the insertion of the gasket in the neck.


Claim 10, Tomio substantially discloses the apparatus as claimed above but is silent on the steps of: a. fit the gasket on the pump body b. snap the pump onto the collar c. snap the collar onto the neck of the container.
Delmon teaches the steps (Paragraphs 64-71) of: a. fit the gasket (S) on the pump body (7) b. snap the pump (7) onto the collar (26) c. snap the collar (26) onto the neck (300) of the container.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tomio with steps to assemble as taught by Delmon to obtain a device for dispensing a product in metered quantities which facilitates the logistics between the functional dispensing portion and the outer portion. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tomio as applied to claim 1 above, and further in view of Gardet (EP 2308604).
Claim 9, Tomio substantially discloses the apparatus as claimed above but is silent on wherein the collar has a fastening protrusion which snaps into a groove provided on the pump body near the flange.
Gardet teaches wherein the collar (13, Fig 3) has a fastening protrusion which snaps into a groove provided on the pump body (7) near the flange (flange is near the top of 13; fig 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tomio with snap fit as taught by Gardet in order to provide easy to assemble and secure connection.

Allowable Subject Matter


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754